Case 7:18-cv-10240-VB Document 1 Filed 11/02/18 Page 1 of 8

 

 

 

UNITED STATES DISTRICT GOUFR'T »2 {>;z d
SOUTHERN DISTRICT oF NEW YoRI<

Peter Pea|e

 

 

 

CV wei-ib

(lncludeC case number if one has been
assigned)

 

Write the full name of each plaintiff.

-against-
COMPLAINT
U.S. Department of Education

 

Do you ant a jury trial?
Yes U No

 

 

 

Write the full name of each defendant. lf you need more
space, please write ”see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section |l.

 

 

 

NOT|CE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name ofa person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of
an individual's birth; a minor's initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17

Case 7:18-cv-10240-VB Document 1 Filed 11/O2/18 Page 2 of 8

I. BASIS FOR ]URISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. ln a diversity case, no defendant may
be a citizen of the same State as any plaintiff

What is the basis for federal-court jurisdiction in your case?
Federal Question
[l Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Debt Collection lmprovement Act of 1996 31 USC § 3716(H)

 

 

 

 

B. If you checked Diversity of Citizenship

 

1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , , is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

Case 7:18-cv-10240-VB Document 1 Filed 11/O2/18 Page 3 of 8

lf the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

lf the defendant is a corporation:

The defendant, U'S' Department Of Education , is incorporated under the laws of

the grate of New York/Texas

 

 

and has its principal place of business in the State of TeXaS

 

or is incorporated under the laws of (foreign state)

and has its principal place of business in NeW York/Texas

 

lf more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant

 

11. PAKI lhb

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Peter Peale

First Name l\/lidd|e initial Last Name
P.O. Box 767

Street Address

Peekskill New York 10566
County, City State Zip Code
914-458-2790 thetaQ@hotmail.com
Telephone Number Email Address (if available)

Page 3

Case 7:18-cv-10240-VB Document 1 Filed 11/O2/18 Page 4 of 8

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. lf the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant l\/lake sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name

U.S. Department of Education

Current Job Title (or other identifying information)

P.O. BOX 5227

Current Work Address (or other address where defendant may be served)

Greenville Texas 75403~5227

County, City State Zip Code
Defendant 21

First Name Last Name

Current Job Title (0r other identifying information)

Current Work Address (or other address where defendant may be served)

County, City State 7ip Fode
Defendant 31

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4

Case 7:18-cv-10240-VB Document 1 Filed 11/O2/18 Page 5 of 8

Defendant 4:

 

First Name Last Name

 

Current iob Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence: NeW York State

Date($)@foccurr@nce; From inception of Loan till present

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

PLEASE SEE ATTACHED COl\/lPLAlNT/ORDER TO SHOW CAUSE AND AFF|DAV|T

lN SUPPORT OF ORDER TO SHOW CAUSE.

 

 

ALL RELEVANT FACTS AND REQUESTS ARE CLEARLY STATED lN THE

ATTACHED DOCUN|ENTS.

 

lT SHOULD BE APPARENT THAT TH|S COl\/|PLA|NT |S NOT COl\/lPLEX lN NATURE.

DEFENDANT FA|LED TO l\/lEET lTS OBL|GAT|CNS UNDER THE FEDERAL LAW.

 

 

 

 

 

 

Page 5

Case 7:18-cv-10240-VB Document 1 Filed 11/O2/18 Page 6 of 8

 

 

 

 

 

 

 

 

 

 

iN]URIEs:

lf you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

MONETARY DAl\/IAGES CONS|STED OF BElNG UNABLE TO AFFORD TO L|VE ON

 

lVlY OWN DUE TO lNSUFFlClENT MONEYS TO AFFORD HOUS|NG lN

 

wEsTcHEsTER oouNTY(oNE oF THE couNTRiEs rviosr ExPENsivE ziP cope
AREAS)

iN AooiTioN To ALL oARNEsHMENTs THAT wERE uNLAwFuu_Y E)<EouTEo
uPoN THE PLAiNTiFF.

 

Page 6

Case 7:18-cv-10240-VB Document 1 Filed 11/O2/18 Page 7 of 8

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
Contentions have evidentiary support or, if specifically so identified, Will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies With the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerl<'s Office in Writing of any changes to my mailing address. l
understand that my failure to keep a current address on file With the Clerl<'s Office may
result in the dismissal of my case,

Each Plaintiff must sign and date the complaint Attach additional pages if necessary. if seeking to

    

 

 

 

 

 

 

 

 

 

proceed without prepayment of fees, each plaintiff must als' it an iFP pplica,~`rn.
10/29/18 ill .
Dated PHntiff's Signature

PETER PEALE

First Name N|iddle initial Last Name
P.O. BOX 767

Street Address

WESTCHESTER, PEEKSK|LL NEW YORK 10566
County, City State Zip Code
914-458-2790 thetaQ@hotmall.Com
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
lZl Yes l:l No

if you do consent to receive documents electronically, submit the completed form with your
complaint if you do not consent, please do not attach the form.

Page 7

 

  

‘U§€SQ - 3!33‘39$ BSEBId `B}SEM ABLHNSUOZ~ZSCG LUO.|§ BPEL££ S! BGCISAUB $!ql §§
w

 

 

~ ' ,, PRioRrrY MAiL
US POSTAGE PA|D t pRE$S F'RMLYTO SEAL ~PosTAGE REouiREo

$6.70

 

 

 

Oi'igin: 10566
Destination: 10007
0 Lb 5.90 Oz

Nov 01, 18
3584400087-26 . 1022

PR|OR|T¥ MA|L 1-Day ®
ExPEcTEo DEquRY DAY: 11/02/2018

ama ease . f w .
' vsaswrr/ strait/ri/urza?
r‘~l§aarésiér@ @/7@,% /a§@

 
 

 

ill l ll ll ;»

 

usps TnAcKiNG NumBEn

  
  

T©: ~
_, j lea streets `Dlsr@aei“ @MW` f
nerve S@un@@@u n stoner op M@@
9505 5140 0321 aaasrq¢s§?d_§?_……__“_ `?Q@` SZF‘>"”/§i MM/T
_ vanarizrat»:parra/vii
g'i)l‘i'”éi® §'T°;W;ZS z@/AILT`MM£%

'/ Ca/ "/~\"“ at
§ if§f§@ §rt<¢%i§ Mawa@o

     

 

 
 

WHEN USED lNTERNif§i"l"|Oi“lALLY9
A CUSTOMS DECLARATION
LABEL MAY BE REQU|RE,D.

 

 

 

 

Y@t;:<% pizza ink/§ reno 7

l|||||i|l|ii||ll|ll|llli vlm.mnmmll@ m

 

 

 

 

This packaging is the property of the U.S. Postai Service® and is provided solely for use in sending Priority Maii® shipments Misuse'may be a

   
    

violation of federal |aw. This packaging is not for resale. EPMF © U¢S. Postal Se_rvice; July 2013; All rights reserved , g

 

 

